Citation Nr: 0611115	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  96-25 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1951 until April 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

This matter was previously before the Board in May 2002 and 
August 2003.  On those occasions, remands were ordered to 
accomplish additional development.


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's 
lumbosacral strain is productive of complaints of pain; 
objectively, the evidence reveals severe limitation of 
motion, without ankylosis.

CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 40 percent 
for lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Code 5292 (as in effect prior 
to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (as in effect from September 26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of September 2003 and May 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Additionally, correspondence dated 
in January 2003 also detailed the changes in the schedular 
criteria with regard to disabilities of the spine.  

The notice described above did not apprise the veteran as to 
the law pertaining to effective dates.  While the present 
decision does award an increased rating, such increase is 
applicable for the entire rating period on appeal.  Moreover, 
if the veteran believes that an earlier effective date is 
appropriate as to the increase, he is free to raise such a 
claim in response to the rating action effectuating this 
decision.  As such, the veteran is not prejudiced by the 
absence of effective date notice here. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, a November 2001 
Supplemental Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder.  
The Board has carefully reviewed such  statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Analysis

The veteran is claiming entitlement to a rating in excess of 
20 percent for lumbosacral strain.

At the outset, it is noted that the Board has reviewed all of 
the evidence in the veteran's claims file, with an emphasis 
on the medical evidence for the rating period on appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.  

The veteran's request for a higher evaluation for the 
service-connected disability at issue was received on June 9, 
1995.  As such, the rating period on appeal would normally be 
from June 9, 1994, one year prior to the date of receipt of 
the reopened increased rating claim.  See 38 C.F.R. § 
3.400(o)(2).  However, a prior final rating decision dated 
June 21, 1994 adjudicated a claim for an increased rating for 
the disability at issue.  As such, the rating period on 
appeal begins therefrom.

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293, for intervertebral disc 
syndrome, was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

In the present case, analysis under the Diagnostic Code for 
intervertebral disc syndrome is not appropriate.  In so 
finding, the Board acknowledges that the veteran has had 
multiple lumbar diskectomies for degenerative disc disease.  
However, such disc disease has not been shown to be a 
component of the veteran's service-connected lumbosacral 
strain.  Indeed, the VA examiner in November 2004 stated that 
it was more likely than not that the degenerative disc 
disease and subsequent surgery was not related to the 
service-connected lumbar strain but rather was a naturally 
occurring degenerative process.  Because this opinion was 
offered following a review of the claims file and following 
an objective examination of the veteran, it is found to be 
highly probative.  

It is true that the veteran, at his August 1996 personal 
hearing before the RO, expressed his belief that symptoms of 
his disc disease should be considered as part of the service-
connected disability.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion in this regard.  In fact, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Prior to September 26, 2003, lumbosacral strain is evaluated 
under Diagnostic Code 5295.  A 20 percent rating is warranted 
where there is evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

A review of the competent evidence demonstrates 
manifestations consistent with the criteria for the next-
higher 40 percent evaluation under Diagnostic Code 5295 for 
the period in question.  The reasons and bases for this 
determination are set forth below.  

VA outpatient treatment reports dated in 1995 reveal 
complaints of back pain.  Objectively, such records show 
lumbar point tenderness.  An August 1995 VA clinical record 
indicated that the veteran was undergoing aquatic therapy for 
his symptoms.  VA examination in March 1996 revealed 
lumbosacral tenderness and muscle tenderness across the lower 
back.  At that time, the veteran walked with a cane, wore a 
back brace and took Trilisate for back pain.  Subsequent VA 
examination in October 1996 again showed paraspinal 
tenderness, as well as restricted motion.  Further VA 
outpatient treatment reports dated from 1998 through 2003 
reflect continued complaints of back pain.  An August 1998 
report shows that the veteran was still receiving pool 
therapy.  A December 2001 report noted a pain scale rating of 
8 out of 10.  A May 2003 VA clinical record showed that the 
veteran was taking Tylenol and Naprosen for his back 
symptomatology.  

The Board notes that there is no showing of listing of whole 
spine to the opposite side, or positive Goldthwaite's sign, 
to warrant the next-higher 40 percent rating under Diagnostic 
Code 5295.  In fact, upon VA examination in March 1996, there 
was no increased kyphosis or scoliosis of the spine.  There 
was also no indication of abnormal mobility on forced motion.  
Furthermore, the evidence does not demonstrate any narrowing 
or irregularity of joint space attributable to the service-
connected disability.  

However, regarding the question of whether the evidence 
demonstrates marked limitation of forward bending in standing 
position, it is noted that VA examination in March 1996 
revealed forward flexion to 45 degrees.  Subsequent VA 
examination in October 1996 showed forward flexion to only 25 
degrees.  In light of such limitation of motion, the overall 
evidence shows a disability picture more nearly approximating 
marked limitation of forward bending so as to warrant the 
next higher 40 percent evaluation.  

In reaching the above conclusion, the Board has appropriately 
considered additional functional limitation due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  In this vein, the Board acknowledges the 
veteran's use of a cane, back brace medications and aquatic 
therapy for lumbar symptomatology.  The Board further notes 
that the veteran's low back disability prevented him from 
bending and lifting as indicated in his August 1996 personal 
hearing before the RO.  (Transcript "T," at 29.)  He was 
also limited in his ability to drive.  

The Board has also considered whether any alternate 
Diagnostic Codes prior to September 26, 2003, may serve as a 
basis for a rating greater than the 40 percent evaluation 
assigned herein.  In this regard, the Board calls attention 
to Diagnostic Code 5292, for limitation of motion of the 
lumbar spine.  

In considering Diagnostic Code 5292, the Board notes that 
there has been some difference of opinion between medical 
examiners as to whether the veteran's low back symptomatology 
such as restricted motion is attributable to his service-
connected lumbosacral strain or rather to nonservice-
connected degenerative disc disease.  Indeed, the VA examiner 
in March 1996 stated that the veteran's low back 
symptomatology was more likely due to his non-service 
connected residuals of a decompression laminectomy than to 
his lumbar strain.  However, in October 1996, a VA examiner 
remarked that no distinction could be made between the 
residuals of the service-connected lumbosacral strain and the 
residuals of the nonservice-connected degenerative disc 
disease.  Overall, no compelling rationale has been provided 
as to why symptomatology such as restricted motion is not 
related, at least in part, to the service-connected 
disability.  Thus, the evidence appears to be at least in 
equipoise on this matter, and as such, doubt should be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the reasons discussed above, consideration of Diagnostic 
Code 5292 is appropriate here.  Under this Code section, a 20 
percent rating is warranted where the evidence demonstrates 
moderate limitation of motion.  A 40 percent rating is for 
application where there is severe limitation of lumbar spine 
motion.  

Again, the March 1996 VA examination  revealed forward 
flexion to 45 degrees.  Subsequent VA examination in October 
1996 showed forward flexion to only 25 degrees.  Finally, on 
VA examination in June 2003, the veteran could not flex the 
lumbar spine more than 40 degrees.  Such objective findings 
support the next-higher 40 percent evaluation for severe 
limitation of lumbar motion during the period in question.  
Moreover, such 40 percent rating appropriately reflects 
additional functional limitation due to the veteran's 
lumbosacral strain per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Again, the 
evidence shows that the veteran required the use of a cane, 
back brace medications and aquatic therapy for lumbar 
symptomatology.  Moreover, a December 2001 report noted a 
pain scale rating of 8 out of 10.  A May 2003 VA clinical 
record showed that the veteran was taking Tylenol and 
Naprosen for his back symptomatology.  Finally, upon VA 
examination in June 2003, the veteran again complained of 
back pain rating an 8 out of 10 in intensity.  His pain was 
worsened by walking long distances or by weather changes.  
His pain was constant and was not relieved by medications, 
which only took the edge off.  At that time, the veteran 
could not flex his back more than 40 degrees due to pain.   

Thus, the veteran is entitled to a 40 percent evaluation also 
pursuant to Diagnostic Code 5292 during the period in 
question.  However, inasmuch as the symptoms for 
consideration in awarding a 40 percent evaluation under 
Diagnostic Code 5292 and Diagnostic Code 5295 are the same, 
only one 40 percent rating may be assigned.  The evaluation 
of the same manifestation under different Diagnostic Codes is 
to be avoided.  38 C.F.R. § 4.14 (2005).  

There is no basis for a rating in excess of 40 percent.  
Indeed, as there is no showing of vertebral fracture, 
Diagnostic Code 5285 is not relevant.  As the evidence fails 
to demonstrate ankylosis, or symptomatology comparable 
therewith, Diagnostic Codes 5286 and 5289 are inapplicable.  
Finally, as previously discussed, Diagnostic Code 5293, for 
intervertebral disc syndrome, is not for consideration 
because competent evidence of record clearly finds the 
veteran's degenerative disc disease to be unrelated to the 
service-connected lumbosacral strain.  

The Board will now consider whether the schedular criteria in 
effect from September 26, 2003, affords the veteran a rating 
in excess of 40 percent for his lumbosacral strain.

As previously noted, the diagnostic criteria pertinent to 
spinal disabilities in general were revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Code 5237 (2005).  Under these relevant 
criteria, lumbosacral strain warrants a 40 percent evaluation 
for forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 for lumbosacral strain.  

The evidence of record fails to reveal any ankylosis of the 
lumbar spine.  Moreover, the competent evidence during the 
period in question does not reveal a disability picture 
comparable to the next-higher 50 percent rating under the 
general rating formula for diseases and injuries of the 
spine.  Indeed, the November 2004 VA examination revealed no 
muscle spasm of the back.  He had forward flexion to 40 
degrees.  He could extend, bend and rotate to 20 degrees.  
Repetitive motions increased his pain but did not further 
limit his range of motion.  The Board determines that such 
findings are appropriately reflected in a 40 percent 
evaluation for lumbosacral strain.  In so deciding, the Board 
acknowledges the veteran's complaints of chronic pain, 
exacerbated by weather changes, and notes his use of a back 
brace.  The Board also recognizes his reported difficulties 
with prolonged standing, walking, bending, and lifting type 
activities.  Nevertheless, even with such additional 
impairment, his disability picture is not more nearly 
approximated by the next-higher 50 percent evaluation under 
the general rating formula.  

The Board also notes that the evidence reveals a surgical 
scar of the spine.  However, as the veteran's surgery was for 
his degenerative disc disease, which is not service-
connected, a grant of a separate rating for any residual scar 
is not for application here.  

In conclusion, prior to September 26, 2003, the evidence of 
record reflects severe limitation of lumbar motion warranting 
a 40 percent evaluation, under Diagnostic Code 5295 prior to 
September 26, 2003, and under Diagnostic Code 5237 from 
September 26, 2003.  There is no basis for a rating in excess 
of that amount under the schedular criteria in effect prior 
to or from September 26, 2003.  The Board notes that in 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

Throughout the rating period on appeal, a 40 percent rating 
for lumbosacral strain is granted, subject to governing 
criteria applicable to the payment of monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


